DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 4-6, and 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8-31-21.  Claims 2, 4-6, and 9-14 have been withdrawn due to these claims all disclosing structure directed towards the non-elected embodiments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The non-zero axial component of vector 23, of claims 1 and 7;
The motor and drive system, of claim 16 (It is noted that a specific motor and drive system do not need to be added to the drawings.  In Figure 1, two boxes pointing to the body with reference labels can be used to represent the motor and the system)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprises”.
The disclosure is objected to because of the following informalities:
On page 11 lines 26-27, the disclosure of the element 16 being depressed needs to be further explained.  In the art of rotary razors, it is typical for .    
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 line 2, the phrase “cutting member (6) and” should be replaced with “cutting member and” in light of the amendments removing all of the other numbers.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
With regards to claim 1 lines 19-20 and 25-26, it is unclear what structure allows for a hair-cutting unit to define normal vector 20 and normal vector 23 at the same time.  The elected embodiment only defines normal vector 23 while non-elected embodiment only defines normal vector 20.  There does not appear to be any support for a hair-cutting unit defining both vectors at the same time.  It is noted that the defining of vector 20 needs to be removed from the claim to correspond with the elected embodiment.   
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 lines 6 and 11, both occurrence of the phrase “a respective main direction of extension” is unclear.  All things are three-dimensional and extend in all directions.  It is unclear what makes one direction of extension a main direction.

With regards to claim 1 line 16, the phrase “facing the rotational direction” is unclear.  The rotational direction is a counter clockwise movement made up of an infinite number of directions.  Which way faces a counter clockwise movement?
With regards to claim 1 lines 16-17, the phrase “top surface and said front surface mutually connect at the cutting edge” is unclear.  They do not connect at the edge.  They connect to define the cutting edge.
Claim 1 recites the limitation "the respective cutting element” on line 17.  There is insufficient antecedent basis for this limitation in the claim.  No cutting element has previously been disclosed a being “respective”.  The phrase should be replaced with “a respective one of the cutting elements”.    
With regards to claim 1 lines 19-20, the normal vector 20 is unclear.  What structure allows for the cutting element to incorporate this normal vector especially since line 25 discloses the only normal vector comprised by the embodiment shown in Figures 4A and 4B.  There is no support for a unit comprising vector 23 to also comprise vector 20.  This limitation must be deleted.
With regards to claim 1 line 22, the phrase “a side surface facing a direction opposite to the rotational direction” is unclear.  The rotational direction is a counter clockwise movement made up of an infinite number of directions.  Which way faces a 
With regards to claim 1 line 23, the phrase “inner surface and said side surface mutually connect at the counter-cutting edge” is unclear.  They do not connect at the edge.  They connect to define the counter-cutting edge.
With regards to claim 1 lines 25-26, the phrase “a normal vector at the side-surface” is indefinite.  What structure defines the vector?  The side surface is all 29 which includes the curved areas that are not 27.  The side surface can define many different vectors including ones that do not apply to the intended functions.  Line 36 discloses the abutment geometry which is the only way the vector is defined.
With regards to claim 1 line 25, the phrase “normal vector” is unclear.  What relationship allows for the vector to be a normal vector?  The specification discloses the side surface has an abutment geometry and the vector extends normal to the abutment geometry.  Such definition is needed.
With regards to claim 1 line 29, the phrase “cutting edges and the counter-cutting edges enclosing a shearing angle” is unclear.  It is unclear what is meant by “enclosing an angle”.  Angle 24 is defined by a specific portion of each edge at only a specific time during the rotation.  The angle needs to be better defined because, as supported by the specification, not all parts of each edge have the capabilities to define this angle.  The radial initial-passing position disclosed on line 30 is the specific time this angle would be defined but, as written, plays no role in the angle definition which is not supported.
With regards to claim 1 line 32, the phrases “a respective cutting edge” and “a respective counter-cutting edge” are unclear.  As written, these edges are being 
With regards to claim 1 lines 35-36, the phrase “only one of the internal cutting member and the external cutting member is provide with an abutment geometry” is unclear.  The elected embodiment only has an abutment geometry on the external cutting member.  It is unclear what structure allows for the elected embodiment to incorporate the abutment geometry only on the internal cutting member.
With regards to claim 1 lines 36 and 45-49, the abutment geometry is unclear.  As written, the external cutting member has an abutment geometry and separately defines a normal vector which is not supported.  The line drawn perpendicular to the abutment geometry is how the vector is defined.  This is how the vector needs to be defined because the abutment geometry is claimed.
With regards to claim 1 lines 37-38, the phrase “normal vector has a non-zero axial component being parallel to the axis of rotation” is unclear.  It is unclear what is meant by this phrase.  The specification’s disclosure is unclear as well.
With regards to claim 1 lines 40-44, it is unclear how the elected embodiment can ever have a case where the internal cutting member is provided with the abutment geometry.  No structure is defined where it can have either one of the abutment geometries.
With regards to claim 1 and 7, it is unclear how there would ever be a case where the external cutting member is not provided with the abutment geometry 

It is noted that claims 15 and 16 have all the same issues as claim 1.
With regards to claim 15, as written, the hair-cutting units are part of the shaving unit in a way that does not involve engagement with the supporting member which is not supported.  The phrase “an at least two hair-cutting units according to claim 1 on the supporting member” overcomes the issue.
Claims
It is to be noted that claims 1, 3, 7, 14, and 15 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09 September 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724